Citation Nr: 1629077	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for interstitial lung disease due to medications prescribed by the VA Medical Center (VAMC) in Portland, Oregon.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his niece


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1948 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In May 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2010 statement, the Veteran asserted that his interstitial lung disease was caused by the reaction between antibiotics and methotrexate that were prescribed by the VAMC in Portland, Oregon.  The Veteran enclosed an internet article that indicated there was a risk of severe adverse reaction if penicillin-like antibiotics were used alongside methotrexate.  The Veteran's VA treatment records confirm that he was prescribed methotrexate and antibiotics.

38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2015).  

In June 2011, VA obtained a medical opinion regarding the etiology of the Veteran's interstitial lung disease.  The VA examiner opined that it was less likely than not that the interstitial lung disease was caused by the Veteran's methotrexate use.  She elaborated that VA treatment was less likely than not to have resulted in an additional level of chronic disability or aggravated the pre-existing chronic obstructive pulmonary disease and asthma conditions.  The Board finds that the June 2011 VA opinion is inadequate, because it does not address the Veteran's contention that his interstitial lung disease was caused by the interaction between methotrexate and antibiotics that he was prescribed.  Therefore, a remand is necessary to obtain a VA addendum opinion to address the Veteran's contentions.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the veteran for his lung disease since June 2011.  After securing the necessary release, the RO should obtain these records.

Regardless of any response from the Veteran, obtain updated VA treatment records from the Portland, Oregon, VA Medical Center dated since June 2011.  

2.  Return the claims file to the VA examiner who provided the June 2011 medical opinion for an addendum medical opinion.  If the June 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should provide an opinion regarding whether it is at least as likely as not that the Veteran's interstitial lung disease was caused by the interaction between methotrexate and antibiotics.

If the examiner finds that the Veteran's interstitial lung disease was caused by the interaction between methotrexate and antibiotics, the examiner should offer an opinion on whether the proximate cause of the Veteran's additional disability of interstitial lung disease was:
      a)  Carelessness;
      b)  Negligence;
      c)  Lack of proper skill;
      d)  Error in judgment;
e)  Similar instance of fault on part of VA in furnishing the surgical treatment (i.e., VA failed to exercise the degree of care that would be expected of a reasonable health care provider OR VA furnished the medical treatment without the Veteran's informed consent); or 
f)  An event not reasonably foreseeable.

In providing the opinion, the VA examiner must address the Veteran's statement which was received by VA in October 2010 and the enclosed internet article.  Specifically, the VA examiner must address the Veteran's contention that his interstitial lung disease was caused by the reaction between antibiotics and methotrexate.

A rationale must be provided for the opinions offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so. 

3.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




